Citation Nr: 1815344	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbar spine disability, characterized as degenerative disc disease, spondylodiscopathy, and lumbar stenosis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to October 1967; August 1968 to February 1972; October 3 -5, 1997; May 1999 to September 1999; April 2000 to May 2000, July 2004 to March 2005; and February 2006 to April 2007.  The Veteran is a combat Veteran and has been awarded the Distinguished Flying Cross, the Air Medal with Valor Device, and the Bronze Star with Valor Device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of that proceeding has been prepared and is associated with the file.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability had its onset in service.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis for Service Connection for Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran."  38 U.S.C. § 1154(b); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C. § 1154(b).

When the condition noted during service is not shown to be chronic, then a continuity of symptoms after service must be shown to establish service connection under § 3.303(b); Walker v. Shinseki. 708 F.3d 1331 (Fed. Cir. 2012) (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus"" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 104 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Initially, the Board notes that the Veteran has a current diagnosis for his back condition, variously described as spondylodiscopathy of the lumbar spine, spinal stenosis (lumbar), and most recently as degenerative disc disease at all levels, L2-4, 3-4, 4-5.

The Veteran asserts that his back condition began while on active duty and flying helicopters in combat.  He testified that he experienced a very hard landing while evacuating wounded soldiers in Vietnam.  He related that his helicopter was damaged from gunfire, the hydraulic system was inoperable, and he had to perform an emergency landing.  He stated that this hard landing caused the injury to his back.  The Board observes that this incident is documented in his file, and that the Veteran was awarded the Distinguished Flying Cross for his valorous actions.

As noted above, a combat Veteran's lay testimony of the incurrence of an injury that is consistent with the circumstances, conditions, and hardships of such service will be accepted as sufficient proof of service connection.  Such is the evidence in this case.

Moreover, the Veteran's private physician submitted a letter stating that the Veteran's current back disability is as least as likely as not due to "trauma causing spinal degenerative changes." (December 2017).

Based on the foregoing, the Board finds that service connection for the Veteran's back condition is warranted.





Legal Criteria and Analysis for TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability. Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532   (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is a legal determination for VA adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, VA examiners' conclusions, as well as those of private medical professionals or vocational experts, are not dispositive.  However, the observations of these professionals may provide probative evidence as to a Veteran's ability to obtain and maintain employment consistent with his or her education and experience.

The Veteran is currently service connected for a combined rating of 80 percent disabled based on the following: 70 percent disabled for PTSD; 10 percent disabled for arthritis in left great toe; 10 percent disabled for arthritis in right shoulder, status post rotator cuff repair; 10 disabled for tinnitus; and a noncompensable rating for hearing loss.  In this case, the Veteran meets the schedular criteria for entitlement to TDIU; there is no need to discuss entitlement to TDIU on an extraschedular basis.  

The Veteran asserts that his service-connected disabilities keep him from maintaining, or even attaining, any kind of sustainable employment (Substantive Appeal, November 2013).  

The Board notes that the Veteran's work history is as a pilot and as a Post Office employee.  His education level has been recorded as a high school education with some college courses, but no degree was obtained.  The Veteran was medically retired from his Post Office position due to his service-connected shoulder disability.  In addition, the Veteran testified that because of his service-connected PTSD and the medication prescribed to control his symptomology for it, the FAA grounded him, and he is no longer able to fly (see also May 2014 PTSD examination, "The FAA took away his pilot's license because of his PTSD diagnosis."). 

Evaluating the Veterans ability to work in light of his service-connected PTSD symptoms, as well as his now service-connected back disability, his shoulder disability, the arthritis in his great toe, and his tinnitus, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

Specifically, the Board observes that the combination of the Veteran's service-connected physical disabilities combined with his service-connected PTSD symptoms, particularly his angry outbursts (spouse letter, August 2009 ), anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting (VA examination, August 2016) keep the Veteran from securing or following a substantially gainful occupation.  Based on the foregoing, the Board finds that a TDIU is warranted.


ORDER

Service connection for lumbar spine disability is granted.

A total disability rating due to individual unemployability is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


